DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-7, in the reply filed on 22 August 2022 is acknowledged.  The traversal is on the ground(s) that Inventions I and II should be examined together without imposing an undue burden on the examiner.  This is not found persuasive because there would be a serious search and/or examination burden if restriction were not required because of at least one of the following reasons:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Invention I would be searched in B60K 15/077 along with a unique text search. Invention Il would not be searched as above; but would be searched in B23P 19/10 along with a unique text search. In addition, the inventions have acquired a separate status in the art in view of their different classification and due to their recognized divergent subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 August 2022.

Claim Rejections - 35 USC § 112
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  Applicant’s claimed invention requires a substantially monolithic structure.  Applicant’s disclosure as originally filed defines a substantially monolithic structure to be a structure that comprises no threads which can be removed separately (see applicant’s disclosure as originally filed paragraphs [0014] and [0016]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotera et al. (US 5,031,795).

Claim 1:
Kotera discloses a liquid container for a motor vehicle (abstract), comprising,
a wall (24) which delimits an interior for receiving liquid (figs. 1-7, col. 2, lines 27-48), and
a structure (10) which is arranged in the interior in order to reduce sloshing sounds (figs. 1-7, col. 2, lines 27-28), wherein
the structure (10) comprises a random arrangement of interlinked threads (22) (figs. 1-7, col. 2, lines 27-28), wherein
a multiplicity of the threads (22) of the structure (10) are connected at least in portions by substance bonding to at least one or more further threads (22) of the structure (10), such that a substantially monolithic structure (10) is formed (figs. 1-7, col. 3, lines 12-31 see also annotated reproduction of fig. 6, below); and
the structure (10) is welded (seam-welded) to the wall (24 ) (figs. 1-7 and 10, col. 3, lines 37-44).

    PNG
    media_image1.png
    1009
    1849
    media_image1.png
    Greyscale

Claim 2:
Kotera discloses the liquid container as claimed in claim 1, wherein the structure (10) is connected by form fit to the wall (24) (figs. 1-7 and 10, col. 3, lines 37-44).

Claim 3:
Kotera discloses the liquid container as claimed in claim 1, wherein the wall (24) is configured to delimit an interior of the liquid container for receiving a liquid and containing the liquid therein, the wall (24) being formed of one shell or two half-shells (figs. 1-7, col. 2, lines 27-48).

Claim 4:
Kotera discloses the liquid container as claimed in claim 3, wherein the structure (10) is welded and/or glued directly to the shell or at least one of the half-shells of the wall (24) to provide a substance-bonded connection between the structure (10) and the wall (24) (figs. 1-7 and 10, col. 3, lines 37-44).

Claim 5:
Kotera discloses the liquid container as claimed in claim 1, wherein the structure (10) is connected to the wall (24) by an inseparable connection (seam-welding) between the structure (10) and the wall (24) so that the wall (24) and the structure (10) are formed integrally (figs. 1-7 and 10, col. 3, lines 37-44).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 6:
The prior art of record fails to disclose or fairly suggest the liquid container as claimed in claim 1, wherein the structure is connected to the wall via a full-surface connection between structure and the wall so that a plurality of randomly arranged connecting points are formed between the structure and the wall and distributed over a connecting region; or wherein structure is connected to the wall via separate or local connecting regions between the wall and the structure.

Claim 7:
The prior art of record fails to disclose or fairly suggest the liquid container as claimed in claim 1, wherein the structure is deformed at least in portions for bearing against the wall.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCullough, Jr. et al. (US 4,844,974) discloses an antislosh, flame arresting structure for use in containers.  Sasaki et al. (US 4,974,743) discloses a fuel tank baffle comprising a sheet echinated with synthetic resin needles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726